Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination filed on June 8, 2022 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, 6, 7, 11, 14, 15, 17, 18, 22, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,055,912 (Graumann) in view of US 4,129,783 (Houston) further in view of US 2005/0251010 (Mistretta).
Regarding claim 1, Graumann discloses an X-ray imaging system (Figures 1 and 2), comprising: 
a support structure (element 10) comprising:
a first arm (elements 13/22) comprising an X-ray source (element 50); 
a second arm (elements 11/21) comprising a detector array (element 51);
wherein the first arm (elements 13/22) and the second arm (element 11/21) are movable between an open configuration and a closed configuration (see figure 1, which is an open configuration and see figure 2 which is a closed configuration);
a system controller in communication with the X-ray source and the detector array (see column 7, lines 27-37 discloses a control device/computer for controlling scanning which includes controlling the source/detector); and
a display device configured to display images generated using data acquired using the detector array (figures 1 and 2 are an imaging device and inherently display detected images of the patient element 2).
Graumann does not disclose an array of x-ray emissions points.
Houston discloses an x-ray imaging system (figure 2) comprising:
A support structure (element 20 is an array of x-ray sources, and element 44 is an array of detectors that are supported by the support structure) comprising:
	A first arm (element 20) comprising an array of x-ray emission points (element each element 40),
	A second arm (element 44) comprising a detector array (element 48a, 48 b),
Wherein the each of the x-ray emission points simultaneously emit x-rays toward a separate detector of the detector array (see claim 7 x-ray sources are simultaneously pulsed to illuminate separate and distinct x-ray detectors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Graumann with plurality of x-ray emission points as disclosed by Houston in order to reduce the time it takes to produce an image (see column 2, lines 31-32 of Houston)). 
Graumann in view of Houston does not explicitly disclose wherein the system controller is configured to generate the images displayed on the display device in real-time and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the system controller is configured to generate the images using data acquired the detector array and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional x-ray system (figure 2) wherein the system controller is configured to generate the images displayed on the display device in real-time (paragraph [0010] discloses interventional imaging system which displays images in real time for interventional therapies) and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the system controller is configured to generate the images using data acquired from the detector array (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used with subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Graumann in view of Houston with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 2, Graumann, Houston and Mistretta disclose the X-ray imaging system of claim 1, and Houston further discloses that the array of X-ray emission points comprises an arcuate array of X-ray emission points (see figure 2, element 40) and the detector array comprises an arcuate detector array (see element 44).
Regarding claim 3, Graumann, Houston and Mistretta disclose the X-ray imaging system of claim 1, wherein Graumann further discloses that the first arm (elements 13/22) and the second arm (elements 11/21) are connected by a hinge (element 16 is a joint) to allow movement of the first arm and the second arm between the open configuration and the closed configuration (element 16 allows movements of elements 13/22 and 11/21 from an open state, see figure 1 to a closed state, see figure 2).
Regarding claim 5, Graumann, Houston and Mistretta disclose the X-ray imaging system of claim 1, wherein Houston further discloses that the array of X-ray emission points and the detector array provide at least 90 degrees of angular coverage with respect to an imaged volume when the first arm and the second arm are in the closed configuration (see figure 2, element 40 provides irradiation around 180 degrees). 
Regarding claim 6, Graumann, Houston and Mistretta disclose the X-ray imaging system of claim 1, wherein Houston further discloses that the array of X-ray emission points comprise a plurality of x-ray tubes, where each x-ray tube corresponds to a respective x-ray emission point (each element 40 is an x-ray tube and each is an emission point. 
Regarding claim 7, Graumann, Houston and Mistretta disclose the X-ray imaging system of claim 1, wherein Houston further discloses that the system controller is configured to cause simultaneous emission of X-rays from each X-ray emission point during operation (see claim 7, x-ray sources are simultaneously emitted and detected during operation).
Regarding claim 11, Graumann, Houston and Mistretta disclose the X-ray imaging system of claim 1, wherein Graumann further discloses that the first arm (elements 13/22) and the second arm (elements 11/21), when in the open configuration (see figure 1, open configuration), are positionable about a patient on a bed or on an operating table (element 2 is a patient on bed or table)and, when in the closed configuration are positioned to image the patient (see figure 2, close configuration where patient is imaged).
Regarding claim 14, Graumann discloses a method for imaging a patient (see figures 1 and 2), comprising:
positioning a C-shaped imager (element 1) proximate to a patient (element 2), wherein the C-shaped imager comprises a first arm (elements 13/22) and a second arm (elements 12/21) in an open configuration (see figure 1, open configuration) such that the first arm (elements 13/22) and the second arm (element 12/21) go about the patient in the open configuration (see figure 1, elements 13/22 and 12/21 go about the patient 2), wherein the first arm (elements 13/22) comprises an X-ray source (elements 50) and the second arm (elements 12/21) comprises a detector array (element 51);
causing the first arm and the second arm to move to a closed configuration about the patient, wherein the closed configuration is suitable for imaging the patient (see figure 2, closed configuration about the patient for imaging);
operating the C-shaped imager to acquire X-ray projection data over an angular range about the patient (see figure 2, element 50/51 obtain CT images over an angular range around element 2);
generating one or more images using the acquired X-ray projection data (element 1 is a CT imager and thus produces images from the x-ray projection data); and 
displaying in real-time the one or more images (figures 1 and 2 are an imaging device and inherently display detected images of the patient element 2).
Graumann does not disclose an array of x-ray emissions points.
Houston discloses an x-ray imaging system (figure 2) comprising:
A support structure (element 20 is an array of x-ray sources, and element 44 is an array of detectors that are supported by the support structure) comprising:
	A first arm (element 20) comprising an array of x-ray emission points (element each element 40),
	A second arm (element 44) comprising a detector array (element 48a, 48 b),
Wherein the each of the x-ray emission points simultaneously emit x-rays toward a separate detector of the detector array (see claim 7 x-ray sources are simultaneously pulsed to illuminate separate and distinct x-ray detectors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Graumann with plurality of x-ray emission points as disclosed by Houston in order to reduce the time it takes to produce an image (see column 2, lines 31-32 of Houston)). 
Graumann in view of Houston does not explicitly disclose wherein one or more of the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the one or more images are generated using data acquired using the x-ray projection data and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional imaging method comprising wherein the one or more images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the one or more images are generated using data acquired using the x-ray projection data (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used in subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Graumann in view of Houston with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 15, Graumann, Houston and Mistretta disclose the method of claim 14, wherein Graumann further discloses that the first arm (elements 13/22) and the second arm are (elements 11/21) connected by a hinge (element 16 is a joint) and wherein causing the first arm and the second arm to move to the closed configuration comprises causing the first arm and the second arm to swing toward one another (element 16 allows movement of elements 13/22 and 11/21 from an open state, see figure 1 to a closed state, see figure 2).
Regarding claim 17, Graumann, Houston and Mistretta disclose the method of claim 14, wherein Houston further discloses the arcuate array of X-ray emission points (element 40) and the arcuate detector array (element 44) provide at least 90 degrees of angular coverage with respect to the patient when the first arm and the second arm are in the closed configuration (see figure 2, element 40 provides irradiation around 180 degrees).
Regarding claim 18, Graumann, Houston and Mistretta disclose the method of claim 14, wherein Houston further discloses operating the C-shaped imager to acquire X-ray projection data over an angular range about the patient comprises simultaneously emitting X-rays from each X-ray emission point during operation (see figure 2, x-ray sources are emitted over the entire range, see claim 7, discloses simultaneously emitting x-rays from the x-ray sources during operation).
Regarding claim 22, Graumann discloses an X-ray imaging system (Figures 1 and 2), comprising: 
a C-shaped imager (element 1) comprising:
a first arm (elements 13/22) comprising an X-ray source (element 50); 
a second arm (elements 11/21) comprising a detector (element 51) configured to detect x-ray emitted by the x-ray source;
a system controller in communication with the array of X-ray emission points and the detector (see column 7, lines 27-37 discloses a control device/computer for controlling scanning which includes controlling the source/detector); and
a display device configured to display images generated using data acquired using the detector (figures 1 and 2 are an imaging device and inherently display detected images of the patient element 2).
Graumann does not disclose an array of x-ray emission points and does not disclose wherein the array of multiple X-ray emission points and the detector provide at least 90 degrees of angular coverage with respect to an imaged volume when the first arm and the second arm are in the closed configuration.
Houston discloses an x-ray imaging system (figure 2) comprising:
A support structure (element 20 is an array of x-ray sources, and element 44 is an array of detectors that are supported by the support structure) comprising:
	A first arm (element 20) comprising an array of x-ray emission points (element each element 40),
	A second arm (element 44) comprising a detector array (element 48a, 48 b),
Wherein the each of the x-ray emission points simultaneously emit x-rays toward a separate detector of the detector array (see claim 7 x-ray sources are simultaneously pulsed to illuminate separate and distinct x-ray detectors)
the array of X-ray emission points and the detector array provide at least 90 degrees of angular coverage with respect to an imaged volume when the first arm and the second arm are in the closed configuration (see figure 2, element 40 provides irradiation around 180 degrees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Graumann with plurality of x-ray emission points as disclosed by Houston in order to reduce the time it takes to produce an image (see column 2, lines 31-32 of Houston)). 
Graumann in view of Houston does not explicitly disclose wherein the system controller is configured to generate the images displayed on the display device in real-time and wherein the images include three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the system controller is configured to generate images using data acquired from the detector array and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional x-ray system (figure 2) wherein the system controller is configured to generate the images displayed on the display device in real-time (paragraph [0010] discloses interventional imaging system which displays images in real time for interventional therapies) and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the system controller 
is configured to generate the images using data acquired from the detector array (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used in subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Graumann in view of Houston with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 24, Graumann, Houston and Mistretta disclose the X-ray imaging system of claim 22, wherein Houston further discloses that the system controller is configured to cause simultaneous emission of X-rays from each X-ray emission point during operation (see claim 7, x-ray sources are simultaneously emitted and detected during operation).
Regarding claim 28, Graumann, Houston and Mistretta disclose the X-ray imaging system of claim 1, wherein Mistretta further discloses that the pre-operative imaging data comprises pre-operative data from other imaging modalities (see paragraph [0031] discloses a first reference image that is taken prior to contrast injection) and wherein the other imaging modalities include at least one of a computed CT, MRI or Ultrasound (see paragraph [0031] discloses the series of tomosynthesis image or a volume CT).
Claims 1, 4, 10, 14, 16, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170258426 (Risher-Kelly) in view of Houston further in view of Mistretta.
Regarding claim 1, Risher-Kelly discloses an X-ray imaging system (Figures 16D-E, see reproduced Figure 16E below), comprising: 
a support structure (element 30) comprising:
a first arm (see first arm, see also figure 16D, element 750) comprising an X-ray source (element 36); 
a second arm (see second arm, see also figure 16D element 716) comprising a detector array (element 38/40);
wherein the first arm (element 750) and the second arm (element 716) are movable between an open configuration (see figure 16D) and a closed configuration (Figure 16E is the closed configuration);
a system controller (element 32) in communication with the X-ray source (element 36) and the detector array (element 38/40); and
a display device (element 32a) configured to display images generated using data acquired using the detector array (see paragraph [0127] discloses displaying acquired images).
Risher-Kelly does not disclose an array of x-ray emission points and does not disclose wherein the array of multiple X-ray emission points.

    PNG
    media_image1.png
    618
    775
    media_image1.png
    Greyscale

Houston discloses an x-ray imaging system (figure 2) comprising:
A support structure (element 20 is an array of x-ray sources, and element 44 is an array of detectors that are supported by the support structure) comprising:
	A first arm (element 20) comprising an array of x-ray emission points (element each element 40),
	A second arm (element 44) comprising a detector array (element 48a, 48 b),
Wherein the each of the x-ray emission points simultaneously emit x-rays toward a separate detector of the detector array (see claim 7 x-ray sources are simultaneously pulsed to illuminate separate and distinct x-ray detectors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Risher-Kelly with plurality of x-ray emission points as disclosed by Houston in order to reduce the time it takes to produce an image (see column 2, lines 31-32 of Houston)). 


Risher-Kelly in view of Houston does not explicitly disclose wherein the x-ray imaging system is configured to generate the images displayed on the display device in real-time and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the images are generated using data acquired using the detector array and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional x-ray system (figure 2) wherein the x-ray system is configured to generate the images displayed on the display device in real-time (paragraph [0010] discloses interventional imaging system which displays images in real time for interventional therapies) and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the images are generated using data acquired using the detector array (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used I subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Risher-Kelly in view of Houston with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 4, Risher-Kelly, Houston and Mistretta disclose the X-ray imaging system of claim 1, wherein Risher-Kelly further discloses that one or both of the first arm and the second arm comprise slidable arcuate structures which slide to move the first arm and the second arm between the open configuration and the closed configuration (the first and second arms slide passed each other to move from the configuration of figure 16D to 16E).
Regarding claim 10, Risher-Kelly, Houston and Mistretta disclose the X-ray imaging system of claim 1, wherein Risher-Kelly further discloses that at least one X-ray emission point is mechanically rotated about an imaged volume during operation (element 36 is rotated to a different location during imaging).
Regarding claim 14, Risher-Kelly discloses a method for imaging a patient (figures 16E-D), comprising:
positioning a C-shaped imager proximate to a patient (element 30 is placed near patient element 14), wherein the C-shaped imager (element 30) comprises a first arm (see first arm of reproduced figure 16E, see also figure 16D, element 750) and a second arm (see second arm, see also figure 16D element 716)  in an open configuration such that the first arm and the second arm go about the patient in the open configuration (see figure 16D), wherein the first arm (see first arm of reproduced figure 16E, see also figure 16D, element 750) comprises an X-ray source (element 36) and the second arm (see second arm, see also figure 16D element 716) comprises a detector array (elements 38/40);
causing the first arm and the second arm to move to a closed configuration about the patient, wherein the closed configuration is suitable for imaging the patient (see figure 16E, close configuration for imaging);
operating the C-shaped imager to acquire X-ray projection data over an angular range about the patient (element 30 takes projection images over an angular range of element 14);
generating one or more images using the acquired X-ray projection data (elements 38/40 generate images from the detected projection data); and 
displaying in real-time the one or more images (element 32a displays images).
Risher-Kelly does not disclose an array of x-ray emission points and does not disclose wherein the array of multiple X-ray emission points.
Houston discloses an x-ray imaging system (figure 2) comprising:
A support structure (element 20 is an array of x-ray sources, and element 44 is an array of detectors that are supported by the support structure) comprising:
	A first arm (element 20) comprising an array of x-ray emission points (element each element 40),
	A second arm (element 44) comprising a detector array (element 48a, 48 b),
Wherein the each of the x-ray emission points simultaneously emit x-rays toward a separate detector of the detector array (see claim 7 x-ray sources are simultaneously pulsed to illuminate separate and distinct x-ray detectors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Graumann with plurality of x-ray emission points as disclosed by Houston in order to reduce the time it takes to produce an image (see column 2, lines 31-32 of Houston)). 
Risher-Kelly in view of Houston does not explicitly disclose wherein one or more of the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the one or more images are generated using data acquired using the x-ray projection data and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional imaging method comprising wherein the one or more images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the one or more images are generated using data acquired using the x-ray projection data (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used I subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Risher-Kelly in view of Houston with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 16, Risher-Kelly, Houston and Mistretta disclose the method of claim 14, wherein Risher-Kelly further discloses that one or both of the first arm and the second arm comprise slidable arcuate structures and wherein causing the first arm and the second arm to move to the closed configuration comprises causing the slidable arcuate structure to slide relative to one another (the first and second arms slide passed each other to move from the configuration of figure 16D to 16E).
Regarding claim 21, Risher-Kelly, Houston and Mistretta disclose the method of claim 14, Risher-Kelly further discloses: 
accessing pre-operative imaging data (see paragraph [0038] imaging is performed before surgery to determine the appropriate procedure);
wherein generating the one or more images comprises using the data acquired using the arcuate detector array (see paragraph [0038] imaging can be taken during surgery to assist in a procedure, thus images are generated using the detector) and using the pre-operative imaging data as prior information (paragraph [0137] the surgeon can compare the images before and after the procedure).
Regarding claim 22, Risher-Kelly discloses an X-ray imaging system (Figure 16D and 16E), comprising: 
a C-shaped imager (element 30) comprising:
a first arm (see first arm, see also figure 16D, element 750) comprising an X-ray source (element 36); 
a second arm (see second arm, see also figure 16D element 716) comprising a detector (element 38/40) configured to detect X-rays emitted by the X-ray source (elements 38/40 detect x-rays from element 36), 
a system controller (element 32) in communication with the X-ray source (element 36) and the detector array (element 38/40); and
a display device (element 32a) configured to display images generated using data acquired using the detector (see paragraph [0127] discloses displaying acquired images).
Risher-Kelly does not disclose an array of x-ray emission points and does not disclose wherein the array of multiple X-ray emission points and the detector provide at least 90 degrees of angular coverage with respect to an imaged volume when the first arm and the second arm are in the closed configuration.
Houston discloses an x-ray imaging system (figure 2) comprising:
A support structure (element 20 is an array of x-ray sources, and element 44 is an array of detectors that are supported by the support structure) comprising:
	A first arm (element 20) comprising an array of x-ray emission points (element each element 40),
	A second arm (element 44) comprising a detector array (element 48a, 48 b),
Wherein the each of the x-ray emission points simultaneously emit x-rays toward a separate detector of the detector array (see claim 7 x-ray sources are simultaneously pulsed to illuminate separate and distinct x-ray detectors)
the array of X-ray emission points and the detector array provide at least 90 degrees of angular coverage with respect to an imaged volume when the first arm and the second arm are in the closed configuration (see figure 2, element 40 provides irradiation around 180 degrees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Graumann with plurality of x-ray emission points as disclosed by Houston in order to reduce the time it takes to produce an image (see column 2, lines 31-32 of Houston)). 
Risher-Kelly in view of Houston does not explicitly disclose wherein the x-ray imaging system is configured to generate the images displayed on the display device in real-time and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the images are generated using data acquired using the detector array and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional x-ray system (figure 2) wherein the x-ray system is configured to generate the images displayed on the display device in real-time (paragraph [0010] discloses interventional imaging system which displays images in real time for interventional therapies) and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the images are generated using data acquired using the detector array (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used I subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Risher-Kelly in view of Houston with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 23, Risher-Kelly, Houston and Mistretta disclose discloses the X-ray imaging system of claim 22, wherein Risher-Kelly further discloses that the first arm can be mechanically rotated to extend the angular coverage of the X-ray emission points with respect to the patient (see figure 16E, the first and second arms slide to extend).
Allowable Subject Matter
The indicated allowability of claims 1-7, 10, 11, 14-24 and 28 is withdrawn in view of the newly discovered reference(s) to US 4,129,783 (Houston).  Rejections based on the newly cited reference(s) are discussed in the above paragraphs.
Response to Arguments
Applicant’s arguments, see page 7, filed June 8, 2022, with respect to the rejection(s) of claim(s) 1-7, 10, 11, 14-24 and 28  under Grauman, Boese and Mistretta or Risher-Kelly, Boese and Mistretta have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Graumann, Houston and Mistretta and Risher-Kelly, Houston and Mistretta (see above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896